Citation Nr: 1515941	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  11-26 597A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for non-small cell lung cancer, to include as due to exposure to asbestos and/or fuel, for substitution and accrued benefits purposes.

2.  Entitlement to service connection for glucose-6-phosphate dehydrogenase deficiency (G6PD), for substitution and accrued benefits purposes.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU), for substitution and accrued benefits purposes.

4.  Entitlement to service connection for the cause of the Veteran's death.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from June 1976 to June 1979.  He died in September 2009, and the Appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction over the matter is retained by the RO in Winston-Salem, North Carolina.

As a preliminary matter, the Board notes that for claimants who died on or after October 10, 2008, (as is the case here), the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) created a new 38 U.S.C. § 5121A, which permits an eligible person to file a request to be substituted as the Appellant for purposes of processing the claim to completion.  

In this case, the record reflects that in November 2014, the RO determined the Appellant was the surviving spouse of the Veteran, and that she was a proper person to be substituted as claimant in the Veteran's claims for VA benefits, which were pending at the time of his death.  See November 2014 letter.  However, the RO has adjudicated the claims solely for accrued benefits purposes pursuant to 38 U.S.C.A. § 5121.  

There is an important distinction between the law governing a claim for accrued benefits upon the death of a beneficiary and claims regarding substitutions of claimants in the case of death of a claimant.  38 U.S.C.A. §§ 5121, 5121A (West 2002 & Supp. 2012).  When adjudicating the accrued benefits claims, only the evidence record at the time of death may be considered as the basis for a determination on the merits of the claim. 

When a properly qualified substitute claimant continues the pending claim in the footsteps of the Veteran after death, additional development of the record may be undertaken if deemed appropriate or necessary to adequately adjudicate the merits of the claim.  A substitute claimant may submit additional evidence in support of the claim.  In addition, VA is responsible for obtaining any additional evidence required and addressing notice or due process defects in the same manner as if the original claimant were still alive.  Unlike accrued benefits claims, the record is not closed on the date of death of the original claimant, but rather, it remains open for the submission and development of any pertinent additional evidence for substituted claimants.  

Thus, it is to the Appellants' benefit to have the claim adjudicated as a substitute claimant pursuant to the newly enacted 38 U.S.C.A. § 5121A, rather than as the RO adjudicated them pursuant to 38 U.S.C.A. § 5121.  Therefore, any eligible survivor submitting a claim for accrued benefits will be considered as requesting to substitute and may be able to submit additional evidence in support of the claim.  The Board has therefore recharacterized the issues on appeal.

In September 2014, the Board remanded these claims for additional development.  Unfortunately, the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Appellant's case should take into consideration the existence of this electronic record.  

In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Appellant's case.


REMAND

The Appellant seeks entitlement to service connection for the Veteran's lung cancer, G6PD, entitlement to a TDIU, and entitlement to service connection for the cause of the Veteran's death.

Unfortunately, a remand is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Appellant's claims so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014).

Entitlement to Service Connection for Lung Cancer and for the Cause of the Veteran's Death

The Appellant seeks entitlement to service connection for lung cancer and for the cause of the Veteran's death.  The Veteran's death certificate lists "lung cancer" as the immediate cause of death.  No underlying causes were noted.  The Appellant argues that the Veteran's exposure to asbestos and fuel during service caused his lung cancer.  The Appellant has also asserted that the Veteran's G6PD contributed to his death.

Medical records indicate that in December 2008, a chest x-ray revealed a right upper lobe mass with peripheral infiltrate.  In January 2009, the Veteran was diagnosed with squamous cell carcinoma after a biopsy.  A January 2014 letter from the Veteran's treating physician indicated that the Veteran had non-small cell lung cancer.

The September 2014 Board Remand instructed the RO to obtain a medical opinion regarding the nature and etiology of the Veteran's cause of death, listed as "lung cancer."  The Board noted that two private medical opinions were submitted by the Appellant indicating a possible relationship between the Veteran's exposure to asbestos in service and the lung cancer he later developed.

A VA medical opinion was obtained in December 2014.  The VA examiner opined that it was less likely as not the Veteran had a lung disorder, such as lung cancer, that was the result of exposure to asbestos in service.  The examiner explained that no findings of asbestosis were documented in the Veteran's medical records.

The Appellant's representative has argued that the VA examiner did not provide evidence that supports the conclusion that exposure to asbestos does not produce lung cancers other than asbestosis and mesothelioma, such as the Veteran's non-small cell carcinoma.  

The Board finds a remand is necessary to obtain a more thorough medical opinion regarding whether the Veteran's non-small cell lung cancer was causally or etiologically due to exposure to asbestos and/or fuel during service.


G6PD

The Appellant asserts the Veteran had G6PD, which was aggravated during service by exposure to asbestos and fuel. 

The Board notes that a medical opinion was obtained in July 2011, at which time the VA examiner opined that the Veteran's G6PD was a congenital defect.  No further explanation as to why G6PD was considered a defect versus a disease was provided.  The examiner also did not offer comments or an opinion as to whether there was superimposed pathology due to disease or injury during service.

A clinical opinion would be useful to allow the Board to determine whether the Veteran's G6PD is a congenital "disease" or a "defect" as these terms are defined for VA purposes.  Service connection is not warranted for a congenital or developmental defect unless there is superimposed pathology due to disease or injury in service.  However, service connection is not precluded for diseases of congenital or familial origin, if they are aggravated in service.  See, e.g., Thompson v. United States, 405 F.2d 1239 (Ct.Cl.1969); 38 C.F.R. § 3.303(c); VAOPGCPREC 82-90. 

If G6PD is determined to be a defect, the examiner should opine as to whether there was superimposed pathology due to disease or injury in service.  If G6PD is determined to be a disease, the examiner should opine as to whether it was aggravated (chronically worsened beyond its natural progress) in service, to include as due to exposure to asbestos.

TDIU

The Board finds that the issue of entitlement to TDIU is inexplicably intertwined with whether the issues of entitlement to service connection for lung cancer and G6PD are granted.  Therefore, the Board finds that a decision on this issue should be postponed until it is determined if service connection is warranted for the Veteran's lung cancer and G6PD.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain a medical opinion from a VA physician with knowledge of lung cancers, preferably an oncologist.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

Based on a full review of the record, to include the Veteran's and Appellant's lay statements regarding the incurrence and symptomatology of the disorder, please offer comments and an opinion whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's non-small cell carcinoma of the lung was causally or etiologically due to service, to include as due to exposure to asbestos and/or fuel.

The examiner must offer comments and opinion regarding whether exposure to asbestos and/or fuel can cause types of lung cancer other than asbestosis and mesothelioma.  

In particular, please offer comments an opinion as to whether exposure to asbestos and/or fuel can cause the type of lung cancer diagnosed in this Veteran.

The reasons and bases for each opinion are to fully explained with a complete discussion of the pertinent evidence of record and sound medical principles, including the use of any medical literature (if deemed warranted), which may reasonably explain the medical analysis in the study of this case.

2.  Obtain a medical opinion from a VA physician with knowledge of blood disorders, preferably a hematologist.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

a)  Please opine as to whether the Veteran's G6PD is a congenital disease, a congenital defect, or an acquired disorder.  

The examiner is advised that for purposes of VA compensation, a congenital defect is defined as a condition that is more or less stationary in nature, whereas a congenital disease is defined as a condition capable of improving or deteriorating.

b)  If the Veteran's G6PD is a congenital defect, was this defect subject to a superimposed disease or injury during service?  If the answer is "Yes," please describe the resultant disability.

c)  If it is determined to be a congenital disease, did this disease, which was not noted upon entrance into service, clearly and unmistakably (obviously or manifestly) exist prior to the Veteran's entry into active duty service? 

d)  If the disorder clearly and unmistakably existed prior to service, was it clearly and unmistakably (obviously or manifestly) not aggravated by military service?  In this context, "aggravation" has occurred where there is an increase in disability beyond the natural progress of the disease.

e)  If the disorder did NOT clearly and unmistakably exist prior to service and/or was not clearly and unmistakably not aggravated by service, then assume for the purposes of answering the following questions that the claimed condition did not exist prior to service:
 
Is it at least as likely as not (at least a 50 percent probability) that G6PD was incurred in or is otherwise etiologically related to active military service, to include exposure to asbestos and fuel during service?

f)  In doing so, the examiner must acknowledge symptoms reported during and after service, and discuss any medical AND lay evidence of a continuity of symptomatology.  

g)  The specialist is asked to offer comments and an opinion to all medical opinions currently of record, in particular, the July 2011 opinion that indicates the Veteran's G6PD was a defect.  

h)  The examiner must offer comments and an opinion regarding the Appellant's contention that exposure to asbestos and fuel during service aggravated the Veteran's G6PD.

i)  The examiner must opine as to whether it is at least as likely as not (i.e., probability of 50 percent), more likely than not (i.e. probability of more than 50 percent) or less likely than not (i.e. probability of less than 50 percent) that the Veteran's G6PD caused the death of the Veteran, contributed substantially or materially, combined, aided or lent assistance to cause the death of the Veteran, which is listed as lung cancer.

In providing these opinions, the examiner must acknowledge and discuss any lay evidence of a chronicity of symptoms.  All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved. 

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case, e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc. 

If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

3.  After completing the above action, and any other development as may be indicated, the Appellant's claims should be readjudicated. 

If the claims remain denied, the Appellant and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

4.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. 

The Board intimates no opinion as to the outcome of this case.  The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




